Per Curiam.
This was a proceeding instituted in 1851, before a justice of the peace, by said railroad company, under their charter, to condemn the right of way for one mile, through the land of the appellant, who was the defendant. See Local Acts, 1835, p. 16, § 17. The justice gave judgment for the company, and the defendant prosecuted a writ of certiorari, whereby the proceedings *482and judgment before the justice were removed to the Laporte Circuit Court. See R. S. 1843, p. 893.
A. L. Osborn, for the appellant.
A bill of exceptions taken by the defendant, shows that, upon the calling of the cause in the Circuit Court, the company moved to dismiss the certiorari, and that the Court sustained the motion. But the ground upon which the motion was sustained is not shown. Hence, the action of the Court, upon the motion, cannot be assigned for error in this Court, and the judgment must, therefore, be affirmed.
The judgment is affirmed with costs.